DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 – 18 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, 
Regarding claims 2 – 8, the claims are dependent upon claim 1 and are therefore allowable.
Regarding claim 9, the prior art does not teach or suggest the combination of wherein, inter alia, a charging method using the multi-input charging system of claim 1, the charging method comprising: determining whether the charging of the battery is completed; cutting off supply of the DC charging power when it is determined that the charging of the battery is completed; and determining an inverter control scheme for discharging the neutral point capacitor based on the DC charging power, and discharging the neutral point capacitor by controlling the plurality of switching elements in the inverter through the determined inverter control scheme.
Regarding claims 10-18, the claims are dependent upon claim 9 and are therefore allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Terminal Disclaimer
The terminal disclaimer filed on 03/07/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 16676357 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Arguments
Applicant’s arguments, see Arguments/Remarks, filed 03/07/2022, with respect to Claims 1 - 18 have been fully considered and are persuasive.  The rejection of claims 1 - 18 has been withdrawn. 

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS B PACHECO whose telephone number is (571)272-5979. The examiner can normally be reached M-F 9:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 

ALEXIS BOATENG PACHECO
Primary Examiner
Art Unit 2859



/ALEXIS B PACHECO/Primary Examiner, Art Unit 2859